DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert et al (US 2017/0046906) in view of Kitamura et al (WO2019030811), machine translation.
As per claims 1, 10 and 18, 
a display device; (Hilbert 0035, 0036)
an audio output device; (Hilbert 0035, 0036)
a player audio device communication mechanism; (Hilbert 0060, 0064))
a processor; and (Hilbert 0006, 0048)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Hilbert 0048)
during a first period, simultaneously:
cause a display, by a first area of the display device, of first visual content associated with a sporting event, without causing any output of audio content, by the audio output device, associated with the sporting event, cause a display, by a second area of the display device, of first visual content associated with first plays of a wagering game, and cause an audio output, by the audio output device, 
Hilbert fails to disclose the following:
during a subsequent second period, simultaneously:
cause a display, by the first area of the display device, of second visual content associated with the sporting event, communicate audio signals, via the player audio device communication mechanism, to a player audio device communicatively connected to the player audio device communication mechanism, to cause an output, by the player audio device, of second audio content associated with the sporting event, cause a display, by the second area of the display device, of second visual content associated with the second plays of the wagering game, and
cause an audio output, by the audio output device, of second audio content associated with the second plays of the wagering game.
	In a similar field of endeavor, Kitamura discloses a system wherein first and second video content is displayed upon a main display, wherein the first and second video contents are both associated with audio that is played to a user.  Upon a the system detecting that the user connected headphones to the headphone connection or port, audio output is automatically selected to played by means of the connected headphones (Kitamura 0034 – 0037).  Kitamura discloses a video display device that displays at least two different video contents and wherein audio content of the first video content is audibly played via speakers of the display device and a connected portable user device.  The portable user device also plays second audio of a second video content, thus at a second time a user can hear 
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hilbert in view of Kitamura to provide a game system that presents a plurality of game presentations, each associated with audio to be played, wherein during a first time, only one audio for a particular game is played and at a second time, upon connection of a user device (i.e. headphones mobile device etc.), the system plays multiple audio content related to the plurality of game presentations at the same time, on the speakers of the main display and the portable user device and on the speakers of the user device, audio content related to a different game being presented.  This would be beneficial as it would enable some users to maintain their privacy with respect to what they viewing when they connect a user device such as headphones or a portable device, and audio associated with that presentation is automatically played connection by the user.
	As per claims 2 and 11, wherein responsive to the player audio device being communicatively connected to the player audio device communication mechanism, the instructions, when executed by the processor, cause the processor to automatically begin the subsequent second period. (Combination of Hilbert in view of Kitamura as applied to claims 1 and 10, Kitamura disclose a second period that begins when a user connects the headphones to the system such as the user’s mobile device, that enables the transferring of audio to the user’s personal device) (Kitamura 0034 – 0037, 0083 - 0086).  
	As per claims 3 and 12, wherein the player audio device communication mechanism comprises a jack and is configured to be communicatively connected to the player audio device by a wire removably connected to the jack. (Combination of Hilbert in view of Kitamura as applied to claims 1 and 10, Kitamura disclose the use of wired or wireless headphones connected to a user’s mobile device) (Kitamura 0034 – 0037).  

	As per claims 5 and 13, wherein responsive to a player input, the instructions, when executed by the processor, cause the processor to begin the subsequent second period. (Combination of Hilbert in view of Kitamura as applied to claims 1 and 10, Kitamura disclose a second period that begins when a user connects the headphones to the system such as the user’s mobile device, that enables the transferring of audio to the user’s personal device) (Kitamura 0034 – 0037, 0083 - 0086).  
	As per claim 6, wherein responsive to an audio output switch triggering event, the instructions, when executed by the processor, cause the processor to begin the subsequent second period. (Hilbert disclose the use of an audio output switch triggering event that comprises an outcome event that causes the a second period to begin wherein the player’s focus is drawn to a different game presentation and enables the playing of audio or sounds related to that game presentation) (Hilbert 0071, 0080)
	As per claims 7 and 14, wherein the audio output switch triggering event comprises one of: a placement of a wager, an occurrence of an event in the sporting event, a determination of a designated outcome in one of the first plays of the wagering game, and a determination of a designated award in one of the first plays of the wagering game. (Hilbert disclose the use of an audio output switch triggering event that comprises an outcome event that causes the a second period to begin wherein the player’s focus is drawn to a different game presentation and enables the playing of audio or sounds related to that game presentation) (Hilbert 0071, 0080)
	As per claims 8 and 19, during the first period, simultaneously: cause a display, by a third area of the display device, of first visual content associated with a gaming system change input button, and responsive to activation of the gaming system change input button, cause an audio output, by the audio 
	As per claims 9, 17 and 20, further comprising an acceptor, wherein the instructions, when executed by the processor, cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance. (Hilbert 0035, 0037, 0048)
	As per claim 15, wherein the first type of visual content is associated with a sporting event and the second type of visual content is associated with plays of a wagering game play. (Hilbert 0038)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715